The opinion of the Court was by
Shepley J.
— The protest being the only proper evidence of the proceedings of the notary was produced. It appears from it, that notice was sent to the defendant in due season enclosed to Wyman, the cashier of the Penobscot bank. Parol evidence was properly admitted to show, when it was received by the cashier, and what was done with it. Harris, the cashier of the Mercantthe bank, says, that he had no doubt, that the protest and notices were seasonably received by bim from Wyman, and that he passed them over to Ricker, the clerk, to be delivered. This testimony is sustained by that of Warren. And the jury might fairly conclude, that they were received from Wyman on the day of their arrival at Bangor in due course of mail, from Boston, and immediately passed over to Ricker. Ricker testifies, that on the fifil or sixth of September he received the notices from Harris, and put the one addressed to the defendant into the postoffice at Bangor, directed to him at Bangor or China, he could not state which, but thinks it was at China. The day on which it was placed in the postoffice should be made certain, and if the testimony of this witness were not aided by that of. others, it would be insufficient. But, when taken in connexion with the testimony of Harris and Warren, it appears, that the notice came to the hands of Ricker on the day that it was received at Bangor, and on the same day was put into the postoffice.
*28The testimony of Ricker leaves it uncertain also whether the notice was properly directed to the defendant at China. But when the testimony of Warren and Patten including the statement of the defendant to Patten, that he knew or had notice, that the draft had come back, is considered in connexion with it, the jury would be justified in concluding that it was properly directed.
The testimony exhibits an inattention to dates and a want of accuracy in the persons entrusted to do the business of the bank, very dangerous to the rights of the holders of such paper, And when the present practice of the notaries to forward all notices to the cashier instead of sending them properly directed to each party by mail, is considered, it must be apparent, that the risk to the holders of such paper is greatly increased, and their rights put to extreme hazard by this practice on the part of the notaries. None of the other objections taken at the trial were insisted on at the aigument.

Exceptions overruled.